FILED
                            NOT FOR PUBLICATION                              NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10043

               Plaintiff - Appellee,             D.C. No. 4:10-cr-01147-CKJ

  v.
                                                 MEMORANDUM *
PEDRO GALLEGOS-ROCHA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Pedro Gallegos-Rocha appeals from his guilty-plea conviction and 33-month

sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Gallegos-Rocha’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. The appellant has filed a pro se supplemental brief, and

we grant appellee’s motion to file a late answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

decline to address Gallegos-Rocha’s claims of ineffective assistance of counsel on

direct appeal as the record is insufficiently developed and his legal representation

was not so inadequate that it can be concluded at this point that he obviously was

denied his Sixth Amendment right to counsel. See United States v. McKenna, 327

F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of counsel are

generally inappropriate on direct appeal.”).

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    11-10043